972 F.2d 344
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Paris VALENTINE, Petitioner-Appellant,v.Carol P. GETTY;  United States attorney, Respondents-Appellees.
No. 92-6561.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 20, 1992Decided:  August 6, 1992

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CA-92-1256-H)
Paris Valentine, Appellant Pro Se.
D.Md.
Affirmed.
Before MURNAGHAN, HAMILTON, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Paris Valentine, a federal inmate, appeals from the district court's order dismissing for want of jurisdiction his petition challenging the validity of a parole detainer issued by the United States Parole Commission.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Valentine v. Getty, No. CA-92-1256-H (D. Md. May 12, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED